FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                       August 16, 2017
                       _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
DEAN CARBAJAL,

       Plaintiff - Appellant,

v.                                                    No. 16-1409
                                          (D.C. No. 1:12-CV-02257-PAB-KLM)
MICHAEL O’NEILL, Police Officer                        (D. Colo.)
for the Denver Police Department;
JAY LOPEZ, Police Officer for the
Denver Police Department; LARRY
BLACK, Police Officer for the
Denver Police Department, in their
individual capacities,

       Defendants - Appellees.
                      _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before LUCERO, HOLMES, and BACHARACH, Circuit Judges.
                  _________________________________

      Mr. Dean Carbajal was allegedly beaten and catheterized, against his

will, to provide a urine sample to three police officers. The alleged

incident led Mr. Carbajal to sue. Mr. Carbajal lost, and the district court

*
      We conclude that oral argument would not materially help us to
decide this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
Thus, we are deciding the appeal based on the briefs.

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But our order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
awarded attorney fees to three police officers who had been among the

defendants. Mr. Carbajal unsuccessfully moved to reconsider the fee

award. He now appeals the fee award and the denial of the motion to

reconsider. We conclude that the appeal is frivolous.

I.    Background

      Mr. Carbajal sued the City and County of Denver, medical personnel,

and three Denver police officers. The claims include excessive force,

unreasonable search and seizure, invasion of privacy, conspiracy, and

outrageous conduct. The district court dismissed all of the claims except

the ones against the three police officers for excessive force. 1

      The excessive-force claims went to trial and resulted in a jury verdict

for the police officers. The district court granted judgment on the verdict,

and the police officers obtained an award of $82,674 in attorney fees. Days

later, the district judge recused from further proceedings because he

thought that Mr. Carbajal had testified falsely and was “a chronic and

habitual liar.” R., vol. IX at 56.

      After the time had expired to appeal the underlying fee order,

Mr. Carbajal filed a motion for reconsideration, claiming bias and the



1
      Mr. Carbajal appealed the dismissals, and we dismissed the appeal.
Carbajal v. Swan, No. 15-1349 (10th Cir. Sep. 26, 2016) (unpublished).
Mr. Carbajal challenges our dismissal of that appeal, but our earlier
dismissal constitutes the law of the case. See Ford v. Pryor, 552 F.3d
1174, 1179 (10th Cir. 2008).
                                       2
discovery of new evidence. A newly assigned district judge denied the

motion, and Mr. Carbajal appealed.

II.   Scope of Review

      In this appeal, Mr. Carbajal challenges not only the denial of

reconsideration but also the underlying fee order. Our jurisdiction is

limited to the denial of reconsideration because Mr. Carbajal appealed too

late to challenge the award of attorney fees.

      To challenge that award, Mr. Carbajal had 30 days to appeal. See

Fed. R. App. P. 4(a)(1)(A). The 30-day deadline could be tolled by the filing

of a timely motion under Fed. R. Civ. P. 60(b). See Fed. R. App. P.

4(a)(4)(A)(vi). To be timely, the Rule 60(b) motion must be filed within

28 days of the underlying order. Id. Was the motion for reconsideration, in

substance, a Rule 60(b) motion? We can assume so. But was this motion

timely?

      It was not. The motion would have been timely if it had been filed

within 28 days of the fee order, but Mr. Carbajal had waited 37 days.

Because Mr. Carbajal had waited more than 28 days, his motion for

reconsideration did not toll the deadline to appeal the underlying fee order.

See Lebahn v. Owens, 813 F.3d 1300, 1304 (10th Cir. 2016) (“A . . . Rule

60 motion filed outside of this [28]-day window . . . does not enlarge a

party’s time to appeal.”). And, without tolling, Mr. Carbajal appealed too

late to challenge the underlying award of attorney fees. Thus, our

                                       3
jurisdiction is confined to the denial of reconsideration. See id. at 1305

(“[A]n appeal from denial of Rule 60(b) relief raises for review only the

district court’s order of denial and not the underlying judgment itself.”

(internal quotation marks omitted)). 2

III.   Invalidity of Mr. Carbajal’s Appellate Arguments

       In considering the denial of reconsideration, we apply the abuse-of-

discretion standard. See id. Applying this standard, we conclude that the

district court did not abuse its discretion in declining to reconsider its

award of attorney fees. But even under any other conceivable standard, this

appeal would be legally frivolous.

       Under Rule 60(b), reconsideration of the fee award would be

available only in exceptional circumstances. See Zurich N. Am. v. Matrix

Serv., Inc., 426 F.3d 1281, 1289 (10th Cir. 2005). The resulting issue is

whether Mr. Carbajal’s criticisms of the fee award entailed exceptional

circumstances. These criticisms are two-fold: (1) The district judge was

biased when entering the fee award, and (2) one defense witness had

testified falsely. Both criticisms are meritless.




2
      Mr. Carbajal also argues that he filed a separate notice of appeal that
preserved his challenge to the award of attorney fees. But that notice of
appeal was docketed as filed on September 24, 2015, before the district
court awarded attorney fees. As a result, the notice of appeal did not
encompass the order for attorney fees.
                                         4
      First, Mr. Carbajal alleges that the district judge was biased when he

entered the fee award. For this allegation, Mr. Carbajal argues that the

district judge

           showed bias when stating during the trial that he had once been
            a city attorney and

           ultimately admitted his own bias by recusing.

      We cannot consider the alleged statement during the trial because

Mr. Carbajal failed to include this argument in his motion for

reconsideration or to urge plain error review on appeal. See Richison v.

Ernest Grp., Inc., 634 F.3d 1123, 1127-28 (10th Cir. 2011).

      Mr. Carbajal also cites the recusal order as evidence of bias. But a

judge’s actions are ordinarily insulated from charges of bias when those

actions are motivated by something that had happened during the trial.

United States v. Nickl, 427 F.3d 1286, 1298 (10th Cir. 2005). Here, the

district judge recused himself based on something that had taken place

during the trial (the development of a belief that Mr. Carbajal had given

untruthful testimony). Because the recusal was motivated by something

that had taken place during the trial, Mr. Carbajal’s argument is meritless.

      Mr. Carbajal also asserts that a defense witness had given false

testimony. Absent is any explanation of how this testimony relates to the

decision to award attorney’s fees. But even if the falsity of testimony

would have affected the fee award, Mr. Carbajal waited too long, for “a


                                      5
Rule 60(b) motion is not an appropriate vehicle to advance new arguments

or supporting facts that were available but not raised at the time of the

original argument.” Lebahn v. Owens, 813 F.3d 1300, 1306 (10th Cir.

2016).

      For these reasons, we would reject Mr. Carbajal’s two arguments

under any conceivable standard of review.

IV.   Characterization of the Appeal as Frivolous

      We must dismiss the appeal if it is frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i). “An appeal is frivolous when the result is obvious, or

the appellant’s arguments of error are wholly without merit.” Olson v.

Coleman, 997 F.2d 726, 728 (10th Cir. 1993) (internal quotation marks

omitted).

      Mr. Carbajal’s arguments are wholly without merit. Consequently,

we regard the appeal as frivolous. Because this appeal is frivolous, we

deny leave to proceed in forma pauperis, 3 dismiss the appeal, 4 and assess




3
      See Rolland v. Primesource Staffing, L.L.C., 497 F.3d 1077, 1079
(10th Cir. 2007) (conditioning leave to proceed in forma pauperis in part
on “the existence of a reasoned, nonfrivolous argument on the law and
facts in support of the issues raised on appeal”).
4
      See 28 U.S.C. § 1915(e)(2)(B)(i).

                                      6
one “strike.” 5


                                     Entered for the Court


                                     Robert E. Bacharach
                                     Circuit Judge




5
      28 U.S.C. § 1915(g). We need not calculate Mr. Carbajal’s previous
strikes.
                                    7